49 Ill. App.2d 286 (1964)
200 N.E.2d 29
Constantine Closterides, et al., Plaintiffs-Appellants,
v.
Harold Dalton and Michigan Express, Inc., a Michigan Corporation, Defendants-Appellees.
Gen. No. 49,090.
Illinois Appellate Court  First District, Second Division.
April 21, 1964.
Rehearing denied May 19, 1964.
John C. Gekas, of Chicago, for appellants.
Marvin Riman, Sweeney and Riman and Louis P. Miller, of Chicago, for appellees.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE BRYANT.
Judgment affirmed.
Not to be published in full.